395 F.2d 223
DUCOL, INC., Appellant,v.MISSISSIPPI RIVER BRIDGE AUTHORITY, Owner of the FERRYCRESCENT, Appellee.
No. 24622.
United States Court of Appeals Fifth Circuit.
May 31, 1968.

Louis A. Pilie, Lester J. Lautenschlaeger, Jr., Faris, Ellis, Cutrone, Gilmore & Lautenschlaeger, New Orleans, La., for appellant.
George B. Matthews, Louis B. Porterie, New Orleans, La., for appellee.
Before TUTTLE and DYER, Circuit Judges, and MEHRTENS, District Judge.
PER CURIAM.


1
The judgment of the trial court is based principally on a resolution of issues of fact.  The finding of gross fault on the part of appellant's vessel is practically conceded.  Under such circumstances, we agree with the trial court that the several technical or minor faults charged against the ferry Crescent, if proved, should not prevent 'condemning the more culpable vessel completely'.  Compania De Maderas De Caibarien, S.A. v. Queenston Heights (C.A.5, 1955) 220 F.2d 120.


2
The judgment is affirmed.